Atkinson, J.
In an action for injunction against cutting timber and for damages to the timber, the petition alleged ground for injunction, and damage in a stated amount. The prayers were that the defendant be restrained and permanently enjoined, and “that process issue requiring the defendant to be and appear at the next term of . . court to be held in and for said county on the fourth Monday in October, then and there to answer your petitioner’s complaint,” and “that your petitioner have such other and further relief as the nature of the case and the principles of law, justice, and equity demand.” Held:
1. The portion of the prayer first quoted, when considered in connection with the allegations of the petition, was sufficient upon which to base a money verdict. Fitzpatrick v. Paulding, 131 Ga. 693 (63 S. E. 213); Worthy v. Farmers Life Confederation, 139 Ga. 81 (76 S. E. 856). The case differs in its facts from Schmitt v. Schneider, 109 Ga. 628 (35 S. E. 145), and cases cited.
2. The evidence was sufficient to authorize the verdict. The grounds of amendment to the motion for new trial are covered by the ruling last stated. Judgment affirmed.

All the Justices concur.